MEMORANDUM **
Charles Lett appeals from the 120-month sentence imposed after pleading guilty to conspiracy to manufacture and aid and abet the manufacture of PCP and illegal possession of a listed chemical, in violation of 18 U.S.C. § 2(a) and 21 U.S.C. §§ 841(a)(1), (b)(1)(A), (c)(2), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lett contends that the district court erred in denying his request for a minor role reduction pursuant to U.S.S.G. § 3B1.2. We disagree. A review of the record demonstrates that the district court properly compared Lett’s role in the offense to all other participants, see United States v. Rojas-Millan, 234 F.3d 464, 473-74 (9th Cir.2000), and determined that Lett was not entitled to a reduction under § 3B1.2. Based on the record, we cannot say that the district court’s decision was clearly erroneous. See United States v. Awad, 371 F.3d 583, 591-92 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.